IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                       AT MEMPHIS TENNESSEE

JANET DOBBS,                               )
         Claimant,                         )       Docket No. 2015-08-0174
                                           )
v.                                         )       State File No. 41390-2015
                                           )
DALE-COLE TRANSPORT, INC.,                 )       Judge Jim Umsted
        Respondent.                        )
                                           )


ORDER GRANTING RESPONDENT'S MOTION FOR SUMMARY JUDGMENT


       THIS CAUSE came before the undersigned Workers' Compensation Judge on
March 7, 2016, for a hearing on the Motion for Summary Judgment filed October 27,
2015, by the respondent, Dale-Cole Transport, Inc. (Dale-Cole). The Court conducted
the hearing by telephone. Attorney Paul Peel represented Dale-Cole, and attorney Steve
Taylor represented the claimant, Janet Dobbs. Based on the statements of counsel and
the entire record, it appears to the Court that Dale-Cole's motion is well taken and should
be granted.

       Dale-Cole asserted in its motion and supporting affidavits that it was not subject to
the provisions of the Tennessee Workers' Compensation Law, as it did not employ five
or more employees on or before the date of Ms. Dobbs' alleged accident. The attorney
for Ms. Dobbs stated that he was unable to refute this assertion.

        Tennessee Code Annotated section 50-6-102(13) (2015), defines an "Employer"
as "any individual, firm, association or corporation ... using the services of not less than
five (5) persons for pay." Tennessee Code Annotated section 50-6-106(5) (2015)
provides "[T]his chapter shall not apply ... [i]n cases where fewer than five (5) persons
are regularly employed .... " Rule 56.04 of the Tennessee Rules of Civil Procedure
provides the "judgment sought shall be rendered forthwith if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law."

                                               1
       It is the determination of this Court that Dale-Cole regularly employed fewer than
five persons and, accordingly, is entitled to a judgment as a matter of law.


IT IS, THEREFORE, ORDERED as follows:

       1. The Court grants Dale-Cole's Motion for Summary Judgment.

       2. Ms. Dobb's claim for benefits under the Tennessee Workers' Compensation
          Act is dismissed with prejudice to the refiling of the claim.

       3. The Court taxes the $150.00 filing fee in this claim to Dale-Cole, and/or its
          workers' compensation carrier pursuant to Rule 0800-02-21-.07 of the
          Mediation and Hearing Rules of the Tennessee Bureau of Workers'
          Compensation, for which execution may issue as necessary. Dale-Cole or its
          carrier shall promptly remit the filing fee to the Clerk of the Court of Workers'
          Compensation Claims.

      4. Unless an appeal of this order is filed with the Workers' Compensation
         Appeals Board or the Tennessee Supreme Court, this order shall become final
         in thirty days.

ISSUED AND FILED WITH THE COURT OF WORKERS' COMPENSATION
CLAIMSONTHE7'hDAYOFMARCH,2016a - z ~


                                                 Judge Jim Umsted


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Dismissal Order to
appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within thirty days of the date the
      Compensation Order was entered by the Workers' Compensation Judge. See Tenn.
      Comp. R. & Regs. 0800-02-22-.01(l)(b) (2015).

   3. Serve a copy of the Request For Appeal upon the opposing party.

                                             2
4. The appealing party is responsible for payment of a filing fee in tlte amount of
   $75.00. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with tltis section shall result in dismissal of the
   appeal.

5. After the Workers' Compensation Judge approves the record and the Court Clerk
   transmits it to the Workers' Compensation Appeals Board, the appeal will be
   docketed and assigned to an Appeals Board Judge for Review. At that time, a
   docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
   calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
   Comp. R. & Regs. 0800-02-22-.02(3) (2015).




                                         3
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was sent to the
 following recipients by the following methods of service on this the 7th day of March,
 2016.


Name                         Certified   Via   Via   Email Address
                             Mail        Fax   Email
Steve Taylor,                                    X   staylor@tcmfirm.com
Employee's Attorney
Paul C. Peel,                                    X     ~meel @farris-law .com
Employer's Attorney



                                 Penny Patterson-Shrum, Clerk
                                 Court of Workers' Compensation Claims
                                 WC.CourtClerk@tn.gov




                                           4